DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior cited art fails to disclose in the context of the claimed invention:
“determine, based on a physical topology provided by the plurality of switch computing devices connected to the server computing device via the plurality of switch ports and the switch port configuration information for the plurality of switch ports, an operating system networking configuration”.
Presler-Marshall et al. U.S. Patent Application Publication 2020/0092803- discloses modifying an operating system based on a connection mode. 
Gaikwad et al. U.S. Patent Application Publication 2021/0304381- discloses detecting topology and determining configurations in a hyperconverged network environment. 
Sundarababu U.S. Patent Application Publication 2021/0144059 discloses determining automatically configuring virtual networks based on switch information. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JMC/Examiner, Art Unit 2459       

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459